Citation Nr: 1738606	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected thoracic spine disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected thoracolumbar spine disability.

3.  Entitlement to an initial compensable rating for headaches prior to April 26, 2011, and in excess of 30 percent thereafter.

4.  Entitlement to an initial rating in excess of 20 percent for a thoracic spine disability.

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In an October 2016 statement, the representative of record indicated that the Veteran wished to withdraw his request for a Board hearing.  Therefore, the request for a hearing has been withdrawn.

The issues of (1) service connection for a right hip disorder to include as secondary to the service-connected thoracic spine disability and (2) service connection for a left knee disorder, to include as secondary to the service-connected thoracic spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period prior to April 26, 2011, the Veteran's headaches were not prostrating.

2.  Beginning April 26, 2011, the Veteran's headaches more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  For the entire initial rating period on appeal, the Veteran's thoracolumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; he does not have intervertebral disc syndrome (IVDS).

4.  The Veteran's radiculopathy of the right lower extremity have been manifested by, at most, "moderate" incomplete paralysis of the popliteal and sciatic nerves for the entire initial rating period on appeal.

5.  The Veteran's radiculopathy of the left lower extremity have been manifested by, at most, "mild" incomplete paralysis of the popliteal and sciatic nerves beginning September 4, 2012, the date the Veteran filed a claim for radiculopathy.


CONCLUSIONS OF LAW

1.  For the rating period prior to April 26, 2011, the criteria for a compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  For the rating period beginning April 26, 2011, the criteria for a rating of 50 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for an initial rating in excess of 20 percent for the thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

4.  The criteria for a separate rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8521 (2016).

5.  The criteria for a separate rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis for Headache Disability

By way of procedural background, the Veteran filed his initial claim for service connection for headaches on April 28, 2010.  In a November 2010 rating decision, the RO granted service connection for headaches and assigned a noncompensable evaluation effective April 28, 2010.  Thereafter, a VA examination was obtained in August 2011 that specifically addressed the Veteran's headache disability.  In September 2011, the RO granted a higher rating of 30 percent effective April 26, 2011.  A notice of disagreement was subsequently filed in January 2012.  The Board finds that because new and material evidence was received within one year of the November 2010 rating decision, that rating decision did not become final, and the period on appeal is the initial rating period from April 28, 2010 (date of claim for service connection for headaches).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected headaches have been assigned an initial 0 percent disabling under DC 8100 prior to April 26, 2011.  A 30 percent rating has been assigned effective April 26, 2011.  Headaches are rated according to Diagnostic Code 8100.  A 0 percent rating is assignable with less frequent attacks than the next higher rating.  A 10 percent rating is assignable with characteristic prostrating attacks averaging one in 2 months over the last several years.  A 30 percent rating is assignable with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assignable with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

"Prostrating " is defined as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).
Private treatment records from Dr. J. B. from 2008 to 2010 document continued diagnoses of headaches; however, the severity of the Veteran's headaches was not discussed.  

The evidence also includes a September 2010 VA examination.  During the evaluation, the Veteran reported having a headache once a month.  There were noted as "not prostrating" and did not limit his ordinary activity.  He did not use medication to treat the headaches and duration was noted to be "hours."  

During an August 2011 VA examination, the Veteran was noted to have headaches that occurred 2 to 3 times a month.  The examiner indicated that most of the attacks were prostrating.  The Veteran reported using 800 mg of Ibuprofen to alleviate his symptoms.  It was noted that his migraine disability "severely" impacted his ability to perform sedentary employment diet to pain and decreased concentration.  

The Veteran was afforded a VA examination to specifically address his headache disability in December 2013.  During the evaluation, the Veteran reported that the suffered from headaches "for many years."  He reported that they occurred 1 to 3 times a week and often lasted for several hours.  Sometimes the headaches were accompanied by nausea, dizziness, and sensitivity to sound.  Since 2011, the Veteran reported that his headaches were more frequent.  Although the examiner stated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headaches, it was noted that "the headaches interfere with the physical and mental activities required for him to perform his work in a manufacturing plant." 

Upon review of all the evidence of record, the Board finds that a compensable rating prior to April 26, 2011 is not warranted.  Private treatment records, VA treatment records, and the September 2010 VA examination report do no show that the Veteran's headaches were prostrating as required for the next higher 10 percent rating.  Further, prior to April 26, 2011, the Veteran's headaches were not found to limit his ordinary activities and he did not use medication to treat the headaches.

For these reasons, the Board finds that a compensable rating for headaches is not warranted for the initial rating period prior to April 26, 2011.

That notwithstanding, the Board finds that the evidence beginning April 26, 2011, is at least in equipoise as to whether the Veteran's headache disability more nearly approximates the maximum 50 percent rating under Diagnostic Code 8100.  

Beginning in April 2011, the Veteran was found to have prostrating attacks that required 800 mg of Ibuprofen to alleviate his symptoms.  See August 2011 VA examination.  Further, both the August 2011 and December 2013 VA examiner's found that the Veteran's headaches severely impacted his ability to perform his work and interfered with the physical and mental activities required for him to perform his work in a manufacturing plant.  The Board finds that this more nearly approximates productive of severe economic inadaptability as contemplated by a 50 percent rating under Diagnostic Code 8100.  Moreover, although the December 2013 VA examiner noted that the Veteran did not have very frequent attacks, during the evaluation, the Veteran reported having headaches 1-3 times a week, which the Board finds to be very frequent.  See Diagnostic Code 8100 (awarding 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The evidence is thus approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 8100.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum schedular 50 percent maximum schedular rating for the Veteran's headaches under DC 8100 is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3. 

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Laws and Analysis for Spine Disability

The Veteran is currently in receipt of a 20 percent rating for his thoracic spine disability for the entire initial rating period on appeal.  

The Veteran's spine disability has been rated under Diagnostic Code 5237 for lumbar strain.  38 C.F.R. § 4.71a.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) to the General Rating Formula indicates that associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  When rating degenerative arthritis of the spine, in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. 
§ 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran contends that his spine disability is more severe than what is contemplated by the currently assigned 20 percent disability rating.

The evidence includes a September 2010 VA spine examination.  During the evaluation, the Veteran reported having flare-ups every 2 to 3 weeks.  The flare-ups were noted to last from 3 to 7 days and were alleviated by rest and heat.  Upon range of motion testing, flexion of the thoracolumbar spine was limited to 70 degrees with pain.  After repetitive use testing, range of motion was not additionally limited.  

During an August 2011 VA examination, the Veteran reported having muscle spasms, and indicated that he had flare-ups 2 to 3 times a week.  He reported that he was unable to perform any activity during these flare-ups.  Upon range of motion testing, flexion was limited to 70 degrees with pain.  After repetitive-use testing, range of motion was not additionally limited.  

The Veteran was afforded another VA spine examination in December 2013.  The examiner diagnosed the Veteran with a chronic low back strain, disc herniation in the lumbar spine with radiculopathy, and degenerative joint disease of the lumbar spine.  During the evaluation, the Veteran denied flare-ups of the spine.  Range of motion testing showed flexion limited to 60 degrees with objective evidence of pain starting at 50 degrees.  After repetitive-use testing, flexion was limited to 60 degrees.  There was no ankylosis of the spine.  The examiner also indicates that the Veteran did not have IVDS.  
 
After a review of all evidence, both lay and medical, the Board finds that an increased rating in excess of 20 percent for a thoracolumbar spine disability is not warranted for the entire rating period on appeal.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners.  The VA examinations of record reflect, at worst, flexion to 50 degrees.  Thus, the evidence does not approximates 30 degrees or less of forward flexion even considering any additional limitation or function due to pain or others symptoms to warrant a higher rating.  The evidence also does not show unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent disability rating.

Moreover, in Correia v. McDonald, 28 Vet. App 158 (2016), the Court determined that VA examination reports in cases of joint disabilities must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

The Board acknowledges that the VA examination reports discussed above do not appear to address passive range of motion as required by Correia, Supra.  However, the December 2013 VA examination specified that there was evidence of pain with active range of motion and range of motion studies of the lumbar spine were conducted in flexion, extension, lateral flexion, and lateral rotation.  Repetitive-use testing was also conducted.  Further, although all range of motion measurements were performed under active, weight-bearing motion, the Board finds that it is reasonable that any clinician-assisted passive, non-weight bearing motion would reveal greater range of motion.  This type of motion would be less beneficial to the Veteran's claim, and thus the absence of these clinician-assisted passive, non-weight bearing motion measurements is harmless error.  For these reasons, the Board finds that the VA examination is in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

In accordance with the above, the Board finds that the evidence of record does not demonstrate forward flexion of the lumbar spine to 30 degrees or less, or objective findings of ankylosis of the thoracolumbar spine. 

The Board further finds that the evidence of record does not demonstrate that the Veteran has IVDS.  As such, there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months to warrant a higher rating under The Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's thoracolumbar spine disability is not warranted for the entire rating period on appeal.

Lower Extremity Radiculopathy Disability

The RO assigned a 20 percent rating, effective April 28, 2010, for the Veteran's right lower extremity radiculopathy under Diagnostic Code 8521 for incomplete paralysis of the external popliteal nerve.  The RO also assigned a 10 percent rating, effective September 4, 2012, for the Veteran's left lower extremity radiculopathy under the same diagnostic code.  Although the Veteran did not specifically appeal the ratings or effective dates assigned for these disabilities, the Board finds that it is part and parcel of the increased spine disability currently on appeal. 

Under Diagnostic Code 8521, a 10 percent rating is warranted for mild incomplete paralysis of the external popliteal nerve, 20 percent for moderate incomplete paralysis, 30 percent for severe incomplete paralysis, and 40 percent for complete paralysis.  38 C.F.R. § 4.124a (2016).

The evidence includes a May 2008 letter from Dr. R. W. where it was noted that the Veteran had "right-sided low back pain with radiation to the right anterior thigh and right groin for approximately six months."  There was no indication of any left lower extremity radiculopathy.  

During the September 2010, August 2011, and December 2013 VA examinations, the Veteran indicated that his low back pain radiated to his right leg.  

In March 2013, the Veteran was afforded a VA peripheral neuropathy examination.  The examiner diagnosed the Veteran with lumbar radiculopathy at L4-S1.  The examiner noted that the Veteran's right lower extremity manifested constant pain of "moderate" severity.  Upon examination, the examiner indicates that the Veteran had incomplete paralysis of the left femoral, tibial, and sciatic nerves that was of mild severity.  He also had mild incomplete paralysis of the right deep and superficial peroneal nerves.  

Upon review of the evidence of record, the Board finds that the Veteran's radiculopathy of the right lower extremity has been manifested by, at most, "moderate" pain associated with incomplete paralysis of the left femoral, tibial, and sciatic nerves for the entire initial rating period on appeal.  There is no indication that the Veteran's right lower extremity radiculopathy is manifested by "moderately severe" or "severe" incomplete paralysis of the nerves as contemplated under Diagnostic Codes 8520 or 8521.  Accordingly, a rating in excess of 20 percent for right lower extremity radiculopathy is not warranted. 

Regarding the left lower extremity, the Board notes that the first indication of radiculopathy is shown during the March 2013 VA examination.  Nonetheless, the RO granted a 10 percent rating effective September 4, 2012, the date the Veteran filed a separate claim for radiculopathy.  There is no indication that the Veteran's left lower extremity radiculopathy is manifested by "moderate" incomplete paralysis of the nerves as contemplated under Diagnostic Codes 8520 or 8521.  Accordingly, a rating in excess of 20 percent for right lower extremity radiculopathy is not warranted.  Further, as there is no evidence of left lower extremity radiculopathy prior to September 4, 2012, a compensable rating prior to September 4, 2012 is not warranted.  See May 2008 letter from Dr. R. W.; see also September 2010, August 2011, and December 2013 VA examinations (showing radiculopathy of the right leg only).

There is no other associated neurologic impairment such as in the right lower extremity, bowel, or bladder.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence of record shows that the Veteran is working full-time.  See August 2016 VA PTSD examination.  The Veteran also withdrew his claim for a TDIU in September 2014.  As such, no further discussion is required.


ORDER

For the initial rating period prior to April 26, 2011, a compensable rating for headaches is denied.

For the rating period beginning April 26, 2011, a 50 percent rating for headaches is granted. 

An initial rating in excess of 20 percent for the thoracolumbar spine disability is denied.

A separate rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

A separate rating in excess of 10 percent for radiculopathy of the left lower extremity is denied. 


REMAND

Right Hip Disorder

The Veteran maintains that his currently diagnosed right hip arthritis is secondary to his service-connected lumbar spine disability, to include radiculopathy.

The Veteran was afforded a VA examination in July 2012.  The examiner diagnosed the Veteran with degenerative joint disease of the right hip.  It was then opined that the right hip disorder was less likely than not "related to" the service-connected spine disability.  In support of this opinion, the examiner noted that the Veteran's DJD of the right hip was severe.  The thoracic spine evaluation was at the level of bridging osteophyte formation, which according to the examiner, suggested that the hip disability occurred before the back disability.  The examiner did not address aggravation of the right hip disorder by the service-connected spine disability.  As such, a new VA examination is required.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).

Manlicon Issue

In a July 2015 rating decision, the RO denied service connection for a left knee disorder.  In August 2015, the Veteran filed a notice of disagreement (NOD) with the July 2015 rating decision.  A Statement of the Case is of record dated August 2016; however, a deferred rating decision dated the same date of the SOC indicated that the SOC was to be released to the Veteran and his representative.  Although VACOLS shows that the SOC was released in September 2016, there is no indication in VBMS that a copy of the SOC was sent to the Veteran or his representative.  Notably, following the SOC, the Veteran's representative submitted two inquiries regarding the status of the claim for service connection for a left knee disorder.  See statements dated in April 2017 and June 2017.  This demonstrates to the Board that the Veteran and his representative never received a copy of the SOC.  As such, a remand is warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for an examination in order to assist in determining the etiology of the right hip disorder. Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.

(a)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hip degenerative joint disease was either caused or aggravated (i.e., worsened beyond the natural progress) by his service-connected spine disability, to include bilateral lower extremity radiculopathy.

(b)  If aggravation of the right hip by the spine disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.
A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any claims remain denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  Send a copy of the August 2016 SOC to the Veteran and his representative concerning the claims for service connection for a left knee disorder.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues. Then, only if an appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


